 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 280 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2011 
Ms. McCollum submitted the following resolution; which was referred to the Committee on Ethics  
 
RESOLUTION 
Amending the Rules of the House of Representatives to prevent any Member, Delegate, Resident Commissioner, officer, or employee of the House from benefitting financially from a vote to change the statutory limit on the public debt. 
 
 
That rule XXIII of the Rules of the House of Representatives (known as the Code of Official Conduct) is amended by redesignating clause 18 as clause 19 and by inserting after clause 17 the following new clause:  
 
18.A Member, Delegate, Resident Commissioner, officer, or employee of the House may not buy or sell any stock, bond, currency, commodity, or precious metal within seventy-two hours before or after a vote in the House to change the statutory limit on the public debt.. 
 
